702 S.E.2d 493 (2010)
STATE of North Carolina
v.
Kenneth D. BOBBITT.
No. 667P03-4.
Supreme Court of North Carolina.
October 7, 2010.
Kenneth Delano Bobbitt, pro se.
Daniel P. O'Brien, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 14th of June 2010 in this matter for a writ of certiorari to review the order of the Superior Court, Alleghany County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 7th of October 2010."